Allow me first of all to sincerely congratulate
the President on his unanimous election to the presidency
of the General Assembly at its fifty-third session, and to
express confidence that under his efficient leadership the
Assembly will cope successfully with the complex issues
before it.
I would like to express our special gratitude to
Mr. Hennadiy Udovenko, whose vast experience and great
professionalism greatly contributed to the success of the
previous session, and whose work as President during the
fifty-second session epitomized the United Nations
commitment to the process of transformation aimed at
enhancing the effectiveness of the Organization.
All aspects of life in Azerbaijan are covered by the
process of radical reform directed at creating a
democratic, secular society governed by the rule of law
and based on a market economy. In spite of the current
objective difficulties caused by the consequences of
armed conflict and the problems inherent in the
transitional period, Azerbaijan does not see any alternative
to the course of democratic transformation it has taken,
and considers the strengthening of its democratic
institutions a priority of its State policy.
Respect for fundamental political and civil rights and
freedoms, the functioning of the multi-party system, the
protection of the interests of each citizen in our society
irrespective of ethnic origin, independence of the
judiciary, as well as the advancement of other elements of
democratic society, are guaranteed by the Constitution of
the Republic of Azerbaijan, which was adopted on 12
13


November 1995 in a national referendum. A great deal has
been done to bring the legislative system of the country in
line with relevant international standards.
Presidential elections that are to take place in
Azerbaijan on 11 October this year will constitute a
milestone in the process of further strengthening the
democratic foundation of the society. Actions already
undertaken by the leadership of the country have laid the
foundation for genuinely free and just elections. A new law
on presidential elections in the Republic of Azerbaijan was
thoroughly examined by the Office for Democratic
Institutions and Human Rights of the Organization for
Security and Cooperation in Europe (OSCE) and the
Council of Europe and meets the most rigorous
international standards in this field.
The election process will be observed by 300
international monitors from the OSCE, the Council of
Europe and other international organizations, as well as
from institutions of individual countries, such as the
National Democratic Institute for International Affairs in
the United States. The widest possible participation of
national monitors has been provided for. The leadership of
the country has declared its commitment to conducting free
and just elections, considering it a significant event in the
history of the Azerbaijan State.
Positive developments resulting from current reforms
can also be observed in the country?s economy. At the
initial stage of its formation the young Azerbaijan State
faced internal instability, lack of a progressive legislative
basis for the market economy, disintegration of traditional
economic and trade relations, economic recession and a
huge budget deficit. These elements have created serious
obstacles to economic development. Armed aggression by
neighbouring Armenia has had the most negative impact on
the situation in Azerbaijan. It has resulted in the occupation
of one fifth of its territory, the emergence of about 1
million refugees and internally displaced persons and the
continuance of the 10-year-old blockade of the Nakhichevan
region of Azerbaijan by Armenia.
The course of building a democratic society based on
a market economy, taken by the leadership of the country,
has created the prerequisites for drastic economic reforms.
Since 1995, the Government of Azerbaijan has been
implementing a comprehensive programme of economic
stabilization. Fiscal, monetary and credit policies have been
streamlined and structural reforms to liberalize the economy
have been completed. We have achieved macroeconomic
stability, as well as stability of the national currency. In
fact, inflation rates have practically been reduced to zero,
and since 1996 steady growth in the gross domestic
product has been restored. Internal stability achieved as a
result of the leadership?s consistent policy, as well as
reforms implemented, have provided a favourable climate
for investments in the country.
Today, Azerbaijan continues with the reform of its
banking system and privatization of State-owned
enterprises. I would like to take this opportunity to thank
the International Monetary Fund and the World Bank for
their support to the stabilization programme in Azerbaijan
and for financing the structural transformations in its
economy. I would like to offer our assurances of the
irreversibility of the course of economic reforms taken by
our Government and to express the hope that these
important financial institutions will increase their
assistance to Azerbaijan.
In its economic policy, our country attaches the
highest priority to its integration into the world economy.
Situated at the junction of Eastern and Western
civilization, and having been for centuries a link between
Europe and Asia, Azerbaijan is implementing a systematic
programme aimed at its smooth integration into the world
economy, and attaches great importance to the
development of fruitful and mutually beneficial regional
cooperation based on mutual respect for the sovereignty
and interests of all States, as well as on the principle of
non-interference in internal affairs of other countries.
In this connection, the country?s leadership regards
as strategically important the concept of creating an East-
West corridor, and in particular the development of the
Europe-Caucasus-Asia transportation link. The Transport
Corridor: Europe-Caucasus-Asia (TRACECA)
programme, established by the Commission of the
European Union in 1993, is designed to promote the
development of interconnected national and regional
transportation infrastructures to enhance cooperation
between countries in Europe, the Black Sea region, the
Caucasus, the Caspian Sea region and Asia.
Implementation of this programme will provide reliable
access to the trans-European and trans-Asian
transportation systems for the landlocked countries of the
Caucasus and Central Asia. During the last five years
close interaction between the States involved in the
programme and active support by the Commission of the
European Union have contributed to substantial progress
in modernization and construction of communications, the
development of relevant laws and codes and the
14


improvement of the customs and tariff policies of
participant States.
The results of five years of work were reviewed at the
International Conference on the Restoration of the Historic
Silk Route, held at the capital of Azerbaijan, the city of
Baku, on 7-8 September this year. That Conference brought
together delegations from 32 countries, including nine heads
of State, and representatives of 13 international
organizations. The major outcome of the Conference was
the signing of the Principal multilateral agreement on
international transport for development of the corridor
Europe-Caucasus-Asia, which is an important institutional
mechanism for promoting the development and regulation
of international transportation, as well as for coordinating
and harmonizing transportation policies and legal
frameworks in this field of transportation. The Baku
Conference has become a major cornerstone in terms of
strengthening and enhancing cooperation aimed at the
further development of the Europe-Caucasus-Asia
transportation corridor in the interests of the economic
progress of all the participating States.
The delegation of Azerbaijan is counting on the
support of the other Member States for this programme. We
are convinced that the restoration of the historic silk route
and the involvement of other countries and regions in this
project would provide a strong impetus to the process of
rapprochement and reciprocal enrichment of our peoples, a
strengthening of their independence and sovereignty, as
well as the successful implementation in those States of
democratic and market-oriented reforms.
Carrying out plans to deliver carbohydrate resources
produced by Azerbaijan and other countries of the Caspian
basin to world markets by means of multiple pipelines is an
integral part of the East-West concept, which is of
inestimable importance for strengthening the independence
and security of sovereign States, as well as for their
economic and other development. We expect international
financial institutions and other investors to show due
interest in these projects, which can rightly be called a
bridge to the third millennium.
Unfortunately, however, we are obliged to admit that
the model of the progressive development of sovereign
States of the region proposed by Azerbaijan is not accepted
by all. The position taken by Armenia in the region still
remains a serious obstacle to this process.
The question of a settlement of the conflict between
Armenia and Azerbaijan, which has lasted for more than 10
years now, is a key issue in Azerbaijan?s foreign policy.
Relevant resolutions of the Security Council and the
decisions of the OSCE have made it possible to create a
necessary normative legal basis for the settlement of this
conflict. In this context, it is necessary in particular to
stress the codifying role and universality of the principles
contained in the Lisbon statement made by the Chairman-
in-Office of the OSCE. These principles, namely,
recognition of the territorial integrity of Armenia and
Azerbaijan, a high level of autonomy for Nagorny
Karabakh within the Azerbaijan State and the provision of
security and safety for the entire population of Nagorny
Karabakh, are fully in keeping with the principles
enshrined in the Helsinki Final Act of 1975 and are
comprehensive in nature, which makes possible their
application with an equal degree of effectiveness not only
to the conflict between Armenia and Azerbaijan, but to all
other regional conflicts as well.
A positive balance has recently been achieved. An
institute of mediation has been created, comprising the
Minsk Group of the OSCE and its Co-Chairmen. The
parameters for the settlement process have been
established, providing for the elimination of the
consequences of the armed conflict and, on this basis, a
resolution of the political problems. As a result of
Azerbaijan?s persistence, it was possible in October 1997
to find points of contiguity with Armenia?s position, and
real opportunities for progress have emerged. The
subsequent internal political events in Armenia, however,
and the resulting drastic revision of its attitudes led to a
decline in the dynamism of the Minsk process.
A just and lasting settlement cannot be achieved by
Armenia?s military pressure on Azerbaijan, by its
continuing occupation of parts of the territory of the
Republic of Azerbaijan and by increasing its military
potential there, by putting forward preconditions for the
resumption of negotiations on the basis of the results of
Armenia?s aggression, or by imposing new procedural
frameworks on the negotiations process, in order to
perpetuate the situation resulting from the conflict.
Illegal transfers of arms from Russia to Armenia,
worth more than $1 billion, and regular joint military
exercises of those countries designed to increase the
offensive potential of the Armenia?s armed forces not
only prevent a facilitation of the settlement, but also have
a direct destabilizing impact on the situation in the region.
Azerbaijan once again states its commitment to a
peaceful resolution of the conflict and the strict
15


implementation of the ceasefire regime, until an agreement
on the settlement of the armed conflict is reached, in the
hopes that the same approach will be taken by the
Armenian side. Azerbaijan calls on Armenia to accept the
proposals of the Co-Chairmen of the Minsk Conference as
a basis for negotiations within the format of the Minsk
Group. Today, as never before, it is important for the
international community to preserve its consistency,
determination and persistence in upholding its declared
position on the settlement of the conflict between Armenia
and Azerbaijan.
Nobody should be in any doubt that progressive
development of the States of the region can only be
achieved through the establishment of just and lasting peace
and stability in the southern Caucasian region on the basis
of respect for sovereignty and the territorial integrity of its
States. Azerbaijan believes that international organizations,
as well as the entire international community, should more
actively utilize their potential to further promote the
peaceful negotiation process and the achievement of a
political settlement to the conflict.
During its last session, in response to the
recommendations of the Secretary-General, the General
Assembly adopted important decisions aimed at reforming
the Organization. Azerbaijan regards the work already done
to this end as a solid basis for further adaptation of the
Organization to the quickly changing needs and imperatives
of today?s world. We stand ready to further contribute to
the implementation of these decisions intended to prepare
the world Organization better to meet the challenges of the
twenty-first century.
Undoubtedly, in this regard, the reform of the Security
Council is of special importance. In our view, it is
expedient to adopt relevant decisions on this extremely
sensitive issue on the basis of the broadest support of
Member States and in accordance Article 108 of the
Charter. Asia, Africa and Latin America should be
represented in both categories of membership of the
Security Council in a manner appropriate to current political
realities. Given the fact that the number of countries in the
Eastern European Group has doubled, we once again point
out the need to allocate to that Group an additional non-
permanent seat on the Security Council.
Addressing the question of the reform of the Security
Council and the enhancement of the efficiency of its work,
we cannot fail to draw attention to the fact that the four
Security Council resolutions on the conflict between
Armenia and Azerbaijan have still not been implemented.
We have repeatedly stressed that a review of the
personnel policy of the United Nations should be an
integral part of the Organization?s reform. We remain
extremely concerned by the fact that the Republic of
Azerbaijan is still not represented in the Secretariat.
It is unfortunate that emergencies arising from
military conflicts and acts of military aggression are still
a pressing issue today. Millions of people continue to lose
their homes, health and property, and are becoming
internally displaced persons.
The people of my country have experienced the pain
and misfortune of such a loss, having fallen victim to the
Armenian aggression of which I have spoken. Every
seventh citizen of Azerbaijan bears the burdens of the
refugee?s life, deprived of his home in his native land,
suffering from heat in summer and cold in winter in
temporary tent camps. In occupied Azerbaijani territory,
hundreds of towns and villages have been destroyed,
practically all of the houses, schools, hospitals and
industrial facilities have been burned down or plundered
and ancient cultural monuments have been razed. Coping
with the refugee emergency and the restoration of what
has been lost are two of the main concerns of the
Azerbaijan State. These problems cannot be resolved until
the occupying forces are withdrawn from Azerbaijani
territory and all the refugees and displaced persons have
been returned to the places from which they were
expelled by force.
The Azerbaijan Government is doing a great deal to
alleviate the situation. The role of the United Nations and
its agencies in this process can scarcely be overestimated.
In addition to providing direct humanitarian assistance to
refugees and internally displaced persons, at the present
time a project is under way to restore a part of the Fisuli
district, which was freed from the occupying Armenian
units. This project is being carried out by the Government
of Azerbaijan, the World Bank, the United Nations
Development Programme (UNDP), the Office of the
United Nations High Commissioner for Refugees and
other agencies and organizations. However, the emerging
trend of reduction in the volume of humanitarian
assistance to Azerbaijan cannot fail to disturb us. While
expressing our most sincere gratitude to the United
Nations, its specialized agencies and donor countries for
their support and concrete assistance, we call on them not
to decrease in the future the volume of their humanitarian
aid to the people in Azerbaijan who are suffering from
aggression and who live in the most unbearable
conditions.
16


I should like to advantage of this opportunity to briefly
refer to our cooperation with UNDP, which is playing a
very positive role in the social, political and economic
development of our country. Assistance from UNDP, the
major source of subsidies necessary for carrying out
development activities, is vital to resolve a number of
serious problems in Azerbaijan that were mentioned earlier.
We welcome the system of Resident Coordinators and
highly commend the activity of the Resident Coordinator in
Azerbaijan, designated by the Secretary-General, who is
acting as the leader of the United Nations team in the
country. At the same time, given the difficult financial
constraints facing UNDP, I should like to call upon all
Member States to increase their voluntary contributions to
the budget of the Programme so that the recipient countries,
including Azerbaijan, can more effectively use its potential
to their advantage.
The consolidation of efforts of Member States with a
view to launching a decisive attack against crime, drugs and
terrorism continues to be a priority. Combating these
phenomena can be successful only if all countries truly join
forces. Azerbaijan, which has had to confront these real
threats to its sovereignty and territorial integrity, in
particular from Armenian terrorism, considers itself an
active participant in the fight against these evils.
Azerbaijan welcomes the results of the Rome
Diplomatic Conference to establish an International
Criminal Court. We are convinced that an efficient, capable,
independent and authoritative court will contribute to
strengthening international cooperation for the effective
prosecution and suppression of aggression, genocide and
military crimes, which are the most heinous crimes
constituting a threat to international peace and security. As
a State that is experiencing all the sufferings and tragedy of
aggression by Armenia, Azerbaijan is deeply interested in
the establishment and effective functioning of international
legal mechanisms for the prosecution of those responsible
for the aforementioned crimes.
There are fewer than 500 days remaining until the end
of this century, and we have no time to relax, no right to
rest on our laurels. Approaching the end of the historic
nineties, the United Nations, bringing together both the
prosperous States and those who have overcome numerous
calamities but have gained their independence and stability,
must take all necessary measures to justify the efforts
already made and to achieve the objectives that have been
set. Fulfilment of the tasks at hand and finding solutions to
the problems we face constitute the baggage that this
respected Organization and its Member States will take
with them into the twenty-first century.











